COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-207-CV

MO KAEINI, INDIVIDUALLY AND AS                                   APPELLANT
AUTHORIZED REPRESENTATIVE AND
ASSIGNEE OF JALAL SAJADIAN, K&G
PARTNERSHIP AND KAEINI FAMILY
FIRST LIMITED PARTNERSHIP

                                        V.

FT. WORTH CHRISTIAN SCHOOL, INC.                                      APPELLEE

                                    ----------

           FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered the parties’ “Joint Motion To Dismiss Appeal And

Expedite The Issuance Of Mandate.” It is the court’s opinion that the motion

should be granted; therefore, we dismiss the appeal and the mandate is ordered

issued this date. See Tex. R. App. P. 18.1(c), 42.1(a)(1), 43.2(f).




      1
           See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.




                                              PER CURIAM


PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: December 3, 2009




                                     2